Citation Nr: 0701141	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cardiac disability, 
claimed as rapid heart beat.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a heart condition, claimed as rapid heart 
beat.  This case was previously remanded in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a cardiac 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
The veteran essentially contends that he has a heart disorder 
that began during service.

The claims file contains a report from a physician who saw 
the veteran during service, in 1954, for a rapid and 
irregular heart beat.  The physician recommended that the 
veteran be seen by a cardiologist.  In hearings before a 
Decision Review Officer in 2003 and the undersigned Veterans 
Law Judge in 2004, the veteran stated that he continued to 
have episodes of rapid and irregular heartbeat after service, 
and that physicians prescribed medication to treat that 
disorder.

In January 2005, the Board remanded the case for a VA cardiac 
examination, with the examining physician to review the 
veteran's claims file and provide an opinion as to "the 
significance of cardiac symptomatology noted during service 
and the relationship to any current cardiac disability."  
The RO obtained an examination and opinion by a VA 
cardiologist.  The cardiologist expressed the opinion that an 
episode of concussive exposure during service was not the 
cause of the veteran's current heart disorder, described as 
paroxysmal atrial fibrillation.  

The opinion does not appear to clearly address the underlying 
question of the likelihood that the irregular heart beat 
symptomatology that was noted during the veteran's service 
was a manifestation of any current heart disability.  This is 
clearly a medical question which must be addressed by medical 
personnel.  Unfortunately, appellate review must again be 
delayed to meet the duty to assist the veteran by obtaining a 
clear medical opinion upon which appellate review may be 
based.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a VA heart examination.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The examiner should clearly report any 
current cardiac disability which is 
medically diagnosed.  As to any such 
medically diagnosed current cardiac 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the irregular heart 
beat symptomatology noted during service 
was a manifestation of such current heart 
disability.  If the veteran has no current 
cardiac disability, the examiner should so 
state.  

2.  Thereafter, the RO should review the 
claim.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



